Citation Nr: 1031493	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  04-40 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a chronic post-operative 
left shoulder disorder to include rotator cuff tear residuals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from March 1977 to February 1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Chicago, 
Illinois, Regional Office (RO) which determined that new and 
material evidence had not been received to reopen the Veteran's 
claim for entitlement to service connection for left shoulder 
rotator cuff tear residuals.  In October 2007, the Board 
determined that new and material evidence had been received to 
reopen the Veteran's claim for service connection and remanded 
the claim to the RO for additional action.  

In March 2009, the Board found that the AMC had failed to comply 
with its October 2007 Remand instructions and remanded the 
Veteran's appeal to the RO in accordance with the United States 
Court of Appeals for Veterans Claims' (Court) holding in Stegall 
v. West, 11 Vet. App. 268 (1998).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part. 


REMAND

Unfortunately, the Veteran's appeal must be remanded again to the 
RO for compliance with the Board's Remand instructions.  In its 
March 2009 Remand, the Board directed that:

2.  Then readjudicate the issue of service 
connection for a chronic post-operative 
left shoulder disorder to include rotator 
cuff tear residuals with express 
consideration of the provisions of 38 
C.F.R. § 3.310 (2008) and the Court's 
holding in Allen v. Brown, 7 Vet. App. 439 
(1995).  If the benefits sought on appeal 
remain denied, the Veteran should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.

The AMC failed to expressly consider either the provisions of 38 
C.F.R. § 3.310 or the Court's holding in Allen v. Brown, 7 Vet. 
App. 439 (1995).  Indeed, the March 2010 SSOC issued to the 
Veteran and his accredited representative informed him:

There is no record of treatment in service 
for a chronic post-operative left shoulder 
disorder.  In order to substantiate your 
claim, you must provide evidence that 
demonstrates that the claimed condition was 
incurred in or aggravated by military 
service.  (emphasis added).  

As noted above, the Court has held that the RO's compliance with 
the Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is again REMANDED for the following action:

Again readjudicate the issue of service 
connection for a chronic post-operative 
left shoulder disorder to include rotator 
cuff tear residuals with express 
consideration of the provisions of 38 
C.F.R. § 3.310 (2009) and the Court's 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995).  If the benefit sought on 
appeal remains denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to respond 
to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



____________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

